
	

114 HR 759 RH: Corrections and Recidivism Reduction Act of 2016
U.S. House of Representatives
2016-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 704
		114th CONGRESS
		2d Session
		H. R. 759
		[Report No. 114–894]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Chaffetz (for himself, Mr. Richmond, Mr. Gowdy, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the Judiciary
		
		
			December 23, 2016
			Additional sponsors: Mr. Farenthold, Mr. Cicilline, Mr. Labrador, Mr. Russell, Mr. Duncan of Tennessee, Ms. Duckworth, Mr. Quigley, Mr. Ted Lieu of California, Ms. Bass, Ms. Jackson Lee, Mr. Sensenbrenner, Mr. Vargas, Mr. Polis, Mr. Messer, Mrs. Napolitano, Mr. Larsen of Washington, Mrs. Love, Mr. Loebsack, Ms. Gabbard, Mr. Cohen, Ms. Pingree, and Mrs. Beatty
		
		
			December 23, 2016
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 5, 2015
		
		
			
		
		A BILL
		To enhance public safety by improving the effectiveness and efficiency of the Federal prison system
			 with offender risk and needs assessment, individual risk reduction
			 incentives and rewards, and risk and recidivism reduction.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Corrections and Recidivism Reduction Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Recidivism Risk Reduction
					Sec. 101. Short title.
					Sec. 102. Duties of the Attorney General.
					Sec. 103. Post-sentencing risk and needs assessment system.
					Sec. 104. Recidivism reduction program and productive activity recommendations.
					Sec. 105. Report.
					Sec. 106. Use of System and recommendations by Bureau of Prisons.
					Sec. 107. Definitions.
					Sec. 108. Authorization of appropriations.
					Sec. 109. Rule of construction.
					Title II—Restraints on Pregnant Prisoners Prohibited
					Sec. 201. Use of restraints on prisoners during the period of pregnancy and postpartum recovery
			 prohibited.
					Title III—Bureau of Prisons Use of Oleoresin Capsicum Spray
					Sec. 301. Short title.
					Sec. 302. Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum
			 spray.
					Sec. 303. GAO Report.
					Title IV—Bureau of Prisons Secure Firearms Storage
					Sec. 401. Short title.
					Sec. 402. Findings.
					Sec. 403. Secure firearms storage.
					Title V—Miscellaneous
					Sec. 501. De-escalation training.
					Sec. 502. Medication-Assisted Treatment for Opioid and Heroin Abuse.
					Sec. 503. Monitoring of electronic communications between prisoner and attorney.
					Sec. 504. Pilot programs.
					Sec. 505. Ensuring supervision of released sexually dangerous persons.
					Sec. 506. Data collection.
					Sec. 507. Federal prisoner reentry initiative reauthorization; modification of imposed term of
			 imprisonment.
					Sec. 508. Release coordination.
			IRecidivism Risk Reduction
 101.Short titleThis title may be cited as the Recidivism Risk Reduction Act. 102.Duties of the Attorney General (a)In generalThe Attorney General shall carry out this section in consultation with—
 (1)the Director of the Bureau of Prisons; (2)the Director of the Administrative Office of the United States Courts;
 (3)the Director of the Office of Probation and Pretrial Services; and (4)the Director of the National Institute of Justice.
 (b)DutiesThe Attorney General shall, in accordance with subsection (c)— (1)develop a prisoner risk and needs assessment system in accordance with section 103;
 (2)develop recommendations regarding recidivism reduction programs and productive activities in accordance with section 104;
 (3)conduct ongoing research and data analysis on— (A)the best practices relating to the use of prisoner risk and needs assessment tools;
 (B)the best available risk and needs assessment tools and the level to which they rely on dynamic risk factors that could be addressed and changed over time, and on measures of risk of recidivism, individual needs, and responsivity to recidivism reduction programs;
 (C)the most effective and efficient uses of such tools in conjunction with recidivism reduction programs, productive activities, incentives, and rewards; and
 (D)which recidivism reduction programs are the most effective for addressing the specific criminogenic needs of prisoners, and how much programming is appropriate to most effectively reduce the risk of recidivism for prisoners with different risks of recidivating;
 (4)on a biennial basis, review the system developed under paragraph (1) and the recommendations developed under paragraph (2), using the research conducted under paragraph (3), to determine whether any revisions or updates should be made, and if so, make such revisions or updates;
 (5)hold periodic meetings with the individuals listed in subsection (a) at intervals to be determined by the Attorney General; and
 (6)report to Congress in accordance with section 105. (c)MethodsIn carrying out the duties under subsection (b), the Attorney General shall—
 (1)consult relevant stakeholders; and (2)make decisions using data that is based on the best available statistical and empirical evidence.
					103.Post-sentencing risk and needs assessment system
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General shall develop and release, for use by the Bureau of Prisons in accordance with the phase-in period described in section 3621(b)(2) of title 18, United States Code, as added by this Act, a prisoner risk and needs assessment system, to be known as the Post-Sentencing Risk and Needs Assessment System (referred to in this Act as the System), which shall provide risk and needs assessment tools (developed under subsection (b)) in order to, for each prisoner—
 (1)determine the recidivism risk of each prisoner as part of the intake process, ensuring that the recidivism risk metric distinguishes the different rates of failure;
 (2)assign the prisoner to appropriate recidivism reduction programs or productive activities based on that determination, the prisoner’s specific criminogenic needs, and in accordance with subsection (c);
 (3)reassess the recidivism risk of each prisoner periodically using an appropriate reassessment tool described in subsection (b)(1)(B), and reassign the prisoner to appropriate recidivism reduction programs or productive activities based on the revised determination, the specific criminogenic needs of the prisoner, and the successful completion of recidivism reduction programs in accordance with subsection (e); and
 (4)determine when a prisoner is ready to transfer into prerelease custody in accordance with section 3624(g) of title 18, United States Code, as added by this title.
					(b)Risk and needs assessment tools
 (1)In generalThe Attorney General shall— (A)adapt the Federal Post Conviction Risk Assessment Tool developed and utilized by the Administrative Office of the United States Courts in order to develop suitable risk and needs assessment tools to be used in the System developed under subsection (a) by using the research and data analysis required to be conducted under section 102(b)(3) on the best available risk and needs assessment tools available as of the date of the enactment of this Act, and determining, using the methods required under section 102(c), how to make the most effective and efficient tools to accomplish for each prisoner, the assessments, assignments, and reassessments described in paragraphs (1) through (3) of subsection (a); and
 (B)ensure that the risk and needs assessment tool to be used in the reassessments described in subsection (a)(3) measures and uses dynamic risk factors, indicators of progress, and of regression, including newly acquired skills and changes in attitude and behavior over time.
 (2)Validation on prisonersIn carrying out this subsection, the Attorney General shall statistically validate any tools that the Attorney General selects for use in the System on the Federal prison population, or ensure that the tools have been so validated.
 (3)EvaluationThe Attorney General shall ensure that the System does not result in unwarranted disparities, including by—
 (A)regularly evaluating rates of recidivism among similarly classified prisoners to identify any unwarranted disparities in such rates, including disparities among similarly classified prisoners of different demographic groups; and
 (B)adjusting the System to reduce such disparities to the greatest extent possible. (c)Assignment of recidivism reduction programsThe System shall provide guidance on the kind and amount of recidivism reduction programming or productive activities that should be assigned for each prisoner and shall provide—
 (1)that the higher a prisoner’s risk of recidivating, the more programming the prisoner shall participate in, according to the prisoner’s specific criminogenic needs;
 (2)information on the best ways that the Bureau of Prisons can tailor the programs to the specific criminogenic needs of each prisoner so as to best lower each prisoner’s risk of recidivating; and
 (3)that all prisoners shall participate in recidivism reduction programs or productive activities throughout their entire term of incarceration.
 (d)Housing assignmentThe System shall provide guidance on grouping and housing assignment determinations and, after accounting for the safety of each prisoner and other individuals at the prison, provide that prisoners with a similar risk of recidivating be grouped and housed together to the extent practicable.
 (e)Recidivism reduction program and productive activity incentives and rewardsThe System shall provide incentives and rewards for prisoners to participate in and complete recidivism reduction programs and productive activities as follows:
 (1)Family phone and visitation privilegesA prisoner who is successfully participating in a recidivism reduction program or a productive activity shall receive, for use with family (including extended family), close friends, mentors, and religious leaders—
 (A)phone privileges, or, if available, video conferencing privileges, for up to 30 minutes per day, and up to 900 minutes per month; and
 (B)additional time for visitation at the prison, as determined by the warden of the prison. (2)Time credits (A)In generalA prisoner shall earn 10 days of time credits for each 30 days that the prisoner successfully participates in a recidivism reduction program or productive activity, except that—
 (i)a prisoner (other than a prisoner described in clause (ii)) who has been determined, over two consecutive reassessments, to have reduced their risk of recidivism, shall earn an additional 5 days of time credits for each 30 days that the prisoner successfully participates in a recidivism reduction program or productive activity; and
 (ii)a prisoner who has a low or no risk of recidivism and who has been determined, over two consecutive reassessments, not to have increased their risk of recidivism, shall earn an additional 5 days of time credits for each 30 days that the prisoner successfully participates in a recidivism reduction program or productive activity.
 (B)AvailabilityA prisoner may not earn time credits under this paragraph for a recidivism reduction program or productive activity that the prisoner successfully participated in—
 (i)prior to the date of the enactment of this Act; or (ii)during official detention prior to the date that the prisoner’s sentence commences under section 3585(a) of title 18, United States Code, if the prisoner becomes ineligible to receive time credits under subparagraph (C).
 (C)Ineligible prisonersA prisoner serving a sentence as a result of a conviction for an offense under any of the following provisions of law shall be ineligible to receive time credits:
 (i)Section 113(a)(1) of title 18, United States Code, relating to assault with intent to commit murder.
 (ii)Section 115 of title 18, United States Code, relating to influencing, impeding, or retaliating against a Federal official by injuring a family member, except for a threat made in violation of that section.
 (iii)Any section of chapter 10 of title 18, United States Code, relating to biological weapons. (iv)Any section of chapter 11B of title 18, United States Code, relating to chemical weapons.
 (v)Section 351 of title 18, United States Code, relating to Congressional, Cabinet, and Supreme Court assassination, kidnapping, and assault.
 (vi)Section 793 of title 18, United States Code, relating to gathering, transmitting, or losing defense information.
 (vii)Section 794 of title 18, United States Code, relating to gathering or delivering defense information to aid a foreign government.
 (viii)Any section of chapter 39, United States Code, relating to explosives and other dangerous articles, except for section 836 (relating to the transportation of fireworks into a State prohibiting sale or use).
 (ix)Section 842(p) of title 18, United States Code, relating to distribution of information relating to explosive, destructive devices, and weapons of mass destruction, but only if the conviction involved a weapon of mass destruction (as defined in section 2332a(c)(2) of such title).
 (x)Subsections (f)(3), (h), or (i) of section 844 of title 18, United States Code, relating to the use of fire or an explosive.
 (xi)Section 924(e) of title 18, United States Code, relating to unlawful possession of a firearm by a person with 3 or more convictions for a violent felony or a serious drug offense.
 (xii)Section 1030(a)(1) of title 18, United States Code, relating to fraud and related activity in connection with computers.
 (xiii)Any section of chapter 51 of title 18, United States Code, relating to homicide, except for section 1112 (relating to manslaughter), 1113 (relating to attempt to commit murder or manslaughter, but only if the conviction was for an attempt to commit manslaughter), 1115 (relating to misconduct or neglect of ship officers), or 1122 (relating to protection against the human immunodeficiency virus).
 (xiv)Any section of chapter 55 of title 18, United States Code, relating to kidnapping. (xv)Any offense under chapter 77 of title 18, United States Code, relating to peonage, slavery, and trafficking in persons, except for sections 1592 through 1596.
 (xvi)Section 1751 of title 18, United States Code, relating to Presidential and Presidential staff assassination, kidnapping, and assault.
 (xvii)Section 1841(a)(2)(C) of title 18, United States Code, relating to intentionally killing or attempting to kill an unborn child.
 (xviii)Section 1992 of title 18, United States Code, relating to terrorist attacks and other violence against railroad carriers and against mass transportation systems on land, on water, or through the air.
 (xix)Section 2113(e) of title 18, United States Code, relating to bank robbery resulting in death. (xx)Section 2118(c)(2) of title 18, United States Code, relating to robberies and burglaries involving controlled substances resulting in death.
 (xxi)Section 2119(3) of title 18, United States Code, relating to taking a motor vehicle (commonly referred to as carjacking) that results in death.
 (xxii)Any section of chapter 105 of title 18, United States Code, relating to sabotage, except for section 2152.
 (xxiii)Any section of chapter 109A of title 18, United States Code, relating to sexual abuse, except that with regard to section 2244 of such title, only a conviction under subsection (c) of that section (relating to abusive sexual contact involving young children) shall make a prisoner ineligible under this subparagraph.
 (xxiv)Section 2251 of title 18, United States Code, relating to the sexual exploitation of children. (xxv)Section 2251A of title 18, United States Code, relating to the selling or buying of children.
 (xxvi)Any of paragraphs (1) through (3) of section 2252(a) of title 18, United States Code, relating to certain activities relating to material involving the sexual exploitation of minors.
 (xxvii)A second or subsequent conviction under any of paragraphs (1) through (6) of section 2252A(a) of title 18, United States Code, relating to certain activities relating to material constituting or containing child pornography.
 (xxviii)Section 2260 of title 18, United States Code, relating to the production of sexually explicit depictions of a minor for importation into the United States.
 (xxix)Section 2283 of title 18, United States Code, relating to the transportation of explosive, biological, chemical, or radioactive or nuclear materials.
 (xxx)Section 2284 of title 18, United States Code, relating to the transportation of terrorists. (xxxi)Section 2291 of title 18, United States Code, relating to the destruction of a vessel or maritime facility, but only if the conduct which led to the conviction involved a substantial risk of death or serious bodily injury.
 (xxxii)Any section of chapter 113B of title 18, United States Code, relating to terrorism. (xxxiii)Section 2340A of title 18, United States Code, relating to torture.
 (xxxiv)Section 2381 of title 18, United States Code, relating to treason. (xxxv)Section 2442 of title 18, United States Code, relating to the recruitment or use of child soldiers.
 (xxxvi)Section 57(b) of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)), relating to the engagement or participation in the development or production of special nuclear material.
 (xxxvii)Section 92 of the Atomic Energy Act of 1954 (42 U.S.C. 2122), relating to prohibitions governing atomic weapons.
 (xxxviii)Section 101 of the Atomic Energy Act of 1954 (42 U.S.C. 2131), relating to the atomic energy license requirement.
 (xxxix)Section 224 or 225 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275), relating to the communication or receipt of restricted data.
 (xl)Section 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2284), relating to the sabotage of nuclear facilities or fuel.
 (xli)Section 60123(b) of title 49, United States Code, relating to damaging or destroying a pipeline facility, but only if the conduct which led to the conviction involved a substantial risk of death or serious bodily injury.
 (xlii)Section 401(a) of the Controlled Substances Act (21 U.S.C. 841), relating to manufacturing or distributing a controlled substance, but only in the case of a conviction for an offense described in subparagraphs (A), (B), or (C) of subsection (b)(1) of that section for which death or serious bodily injury resulted from the use of such substance.
 (xliii)Section 276(a) of the Immigration and Nationality Act (8 U.S.C. 1326), relating to the reentry of a removed alien, but only if the alien is described in paragraph (1) or (2) of subsection (b) of that section.
 (xliv)Any section of the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.). (xlv)Section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705).
 (xlvi)Section 601 of the National Security Act of 1947 (50 U.S.C. 3121), relating to the protection of identities of certain United States undercover intelligence officers, agents, informants, and sources.
 (xlvii)An offense described in section 3559(c)(2)(F) of title 18, United States Code, for which the offender was sentenced to a term of imprisonment of more than one year, if the offender has a previous conviction, for which the offender served a term of imprisonment of more than one year, for a Federal or State offense, by whatever designation and wherever committed, consisting of murder (as described in section 1111 of title 18, United States Code), voluntary manslaughter (as described in section 1112 of title 18, United States Code), assault with intent to commit murder (as described in section 113(a) of title 18, United States Code), aggravated sexual abuse and sexual abuse (as described in sections 2241 and 2242 of title 18, United States Code), abusive sexual contact (as described in sections 2244(a)(1) and (a)(2) of title 18, United States Code), kidnapping (as described in chapter 55 of title 18, United States Code), carjacking (as described in section 2119 of title 18, United States Code), arson (as described in section 844(f)(3), (h), or (i) of title 18, United States Code), or terrorism (as described in chapter 113B of title 18, United States Code).
 (xlviii)A third or subsequent conviction for a drug trafficking offense, unless the prisoner did not have a meaningful opportunity to participate in the recidivism reduction programming described in this title for one of the previous convictions.
 (3)Risk reassessments and level adjustmentA prisoner who successfully participates in recidivism reduction programming or productive activities shall receive periodic risk reassessments not less than annually, and prisoners determined to be at a greater risk of recidivating and who have less than 5 years until their projected release date shall receive more frequent risk reassessments. If the reassessment shows that the prisoner’s risk of recidivating or specific needs have changed, the Bureau of Prisons shall update the determination of the prisoner’s risk of recidivating or information regarding the prisoner’s specific needs and reassign the prisoner to appropriate recidivism reduction programming or productive activities based on such changes.
 (4)Relation to other incentive programsThe incentives described in this subsection shall be in addition to any other rewards or incentives for which a prisoner may be eligible.
 (f)PenaltiesThe System shall provide guidelines for the Bureau of Prisons to reduce rewards and incentives earned under subsection (e) for prisoners who violate prison, recidivism reduction program, or productive activity rules, which shall provide—
 (1)general levels of violations and resulting reductions; (2)that any reduction that includes the forfeiture of time credits shall be limited to time credits that a prisoner earned as of the date of the prisoner’s rule violation, and shall not include any future time credits that the prisoner may earn; and
 (3)guidelines for the Bureau of Prisons to establish a procedure to restore time credits that a prisoner forfeited as a result of a rule violation based on the prisoner’s individual progress after the date of the rule violation.
 (g)Bureau of Prisons TrainingThe Attorney General shall develop training programs for Bureau of Prisons officials and employees responsible for administering the System, which shall include—
 (1)initial training to educate employees and officials on how to use the System in an appropriate and consistent manner, as well as the reasons for using the System;
 (2)continuing education; and (3)periodic training updates.
 (h)Quality assuranceIn order to ensure that the Bureau of Prisons is using the System in an appropriate and consistent manner, the Attorney General shall monitor and assess the use of the System, which shall include conducting periodic audits of the Bureau of Prisons regarding the use of the System.
 104.Recidivism reduction program and productive activity recommendationsThe Attorney General shall— (1)review the effectiveness of recidivism reduction programs and productive activities that exist as of the date of the enactment of this title in prisons operated by the Bureau of Prisons;
 (2)review available information regarding the effectiveness of recidivism reduction programs and productive activities that exist in State-operated prisons throughout the United States;
 (3)using evidence-based data, identify the most effective recidivism reduction programs; (4)review the administrative process for entering into recidivism reduction partnerships described in section 3621(h)(5) of title 18, United States Code, as added by this title; and
 (5)make recommendations to the Bureau of Prisons regarding— (A)the expansion of programming and activity capacity and the replication of effective programs and activities described in paragraph (1); and
 (B)the addition of any new effective programs and activities that the Attorney General finds, using the methods described in section 102(c), would help to reduce recidivism.
 105.ReportBeginning on the date that is one year after the date of the enactment of this Act, and annually thereafter for a period of 7 years, the Attorney General shall submit a report to the Committees on the Judiciary of the Senate and the House of Representatives and the Subcommittees on Commerce, Justice, Science, and Related Agencies of the Committees on Appropriations of the Senate and the House of Representatives that contains the following:
 (1)A summary of the activities and accomplishments of the Attorney General in carrying out this Act. (2)A summary and assessment of the types and effectiveness of the recidivism reduction programs and productive activities in prisons operated by the Bureau of Prisons, including—
 (A)evidence about which programs and activities have been shown to reduce recidivism; (B)the capacity of each program and activity at each prison, including the number of prisoners along with the recidivism risk of each prisoner enrolled in each program; and
 (C)identification of any gaps or shortages in capacity of such programs and activities. (3)An assessment of the Bureau of Prisons’ compliance with section 3621(h) of title 18, United States Code.
 (4)An assessment of progress made toward carrying out the purposes of this Act, including any savings associated with—
 (A)the transfer of prisoners into prerelease custody under section 3624(g) of title 18, United States Code, as added by this title; and
 (B)any decrease in recidivism that may be attributed to the implementation of the System or the increase in recidivism reduction programs and productive activities required by this title and the amendments made by this title.
					106.Use of System and recommendations by Bureau of Prisons
 (a)Implementation of System generallySection 3621 of title 18, United States Code, is amended by adding at the end the following:  (h)Post-Sentencing Risk and Needs Assessment System (1)In generalNot later than 180 days after the Attorney General completes and releases the Post-Sentencing Risk and Needs Assessment System (referred to in this subsection as the System) developed under the Recidivism Risk Reduction Act, the Bureau of Prisons shall—
 (A)implement the System and complete a risk and needs assessment for each prisoner (as such term is defined in section 107 of the Recidivism Risk Reduction Act), regardless of the prisoner’s length of imposed term of imprisonment; and
 (B)expand the effective recidivism reduction programs (as such term is defined under section 107 of the Recidivism Risk Reduction Act) and productive activities it offers and add any new recidivism reduction programs and productive activities necessary to effectively implement the System, and in accordance with the recommendations made by the Attorney General under section 104 of that Act and with paragraph (2).
 (2)Phase-inIn order to carry out paragraph (1), so that every prisoner has the opportunity to participate in and complete the kind and amount of recidivism reduction programming or productive activities necessary to effectively implement the System and that the Attorney General recommends, the Bureau of Prisons shall, subject to the availability of appropriations, provide such recidivism reduction programs and productive activities—
 (A)for not less than 20 percent of prisoners before the date that is one year after the date on which the Bureau of Prisons completes the risk and needs assessments under paragraph (1)(A);
 (B)for not less than 40 percent of prisoners before the date that is 2 years after the date on which the Bureau of Prisons completes the risk and needs assessments under paragraph (1)(A);
 (C)for not less than 60 percent of prisoners before the date that is 3 years after the date on which the Bureau of Prisons completes the risk and needs assessments under paragraph (1)(A);
 (D)for not less than 80 percent of prisoners before the date that is 4 years after the date on which the Bureau of Prisons completes the risk and needs assessments under paragraph (1)(A); and
 (E)for all prisoners before the date that is 5 years after the date on which the Bureau of Prisons completes a risk and needs assessment for each prisoner under paragraph (1)(A) and thereafter.
 (3)Priority during phase-inDuring the phase-in period described in paragraph (2), the priority for such programs and activities shall be accorded based on a prisoner’s proximity to release date.
 (4)Preliminary expansion of recidivism reduction programs and authority to use incentivesBeginning on the date of the enactment of the Recidivism Risk Reduction Act, the Bureau of Prisons may begin to expand any recidivism reduction programs and productive activities that exist at a prison as of such date, and may offer to prisoners who successfully participate in such programming and activities the incentives and rewards described in 103(e) of such Act.
 (5)Recidivism reduction partnershipsIn order to expand recidivism reduction programs and productive activities, the Bureau of Prisons shall develop policies for the warden of each prison to enter into partnerships, subject to the availability of appropriations, with any of the following:
 (A)Nonprofit and other private organizations, including faith-based, art, and community-based organizations that will deliver recidivism reduction programming on a paid or volunteer basis.
 (B)Institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 20 U.S.C. 1001) that will deliver instruction on a paid or volunteer basis.
 (C)Private entities that will— (i)deliver vocational training and certifications;
 (ii)provide equipment to facilitate vocational training or employment opportunities for prisoners; (iii)employ prisoners; or
 (iv)assist prisoners in prerelease custody or supervised release in finding employment. (D)Industry-sponsored organizations that will deliver workforce development and training, on a paid or volunteer basis..
				(b)Prerelease custody
 (1)In generalSection 3624 of title 18, United States Code, is amended— (A)in subsection (b)(1), by striking credit for the last year or portion of a year of the term of imprisonment shall be prorated and credited within the last six weeks of the sentence and inserting credit for the last year of a term of imprisonment shall be credited on the first day of the last year of the term of imprisonment; and
 (B)by adding at the end the following:  (g)Prerelease custody for Risk and Needs Assessment System participants (1)Eligible prisoners (A)In generalThis subsection applies in the case of a prisoner (as such term is defined in section 107 of the Recidivism Risk Reduction Act) who—
 (i)has earned time credits under the Post-Sentencing Risk and Needs Assessment System developed under the Recidivism Risk Reduction Act (referred to in this subsection as the System) in an amount that is equal to the remainder of the prisoner’s imposed term of imprisonment;
 (ii)has been classified by the warden of the prison as otherwise qualified to be transferred into prerelease custody; and
 (iii)except as provided in subparagraph (B), has not been determined under the System to be more likely than not to recidivate.
 (B)Exception (i)Reconsideration by wardenThe warden of a prison shall, not later than 30 days after receiving from a prisoner who was determined under the System to be more likely than not to recidivate, but who is otherwise eligible for prerelease custody under this subsection, a request for reconsideration of the determination under the System that the prisoner is more likely than not to recidivate, review such prisoner’s request, and either submit a recommendation under paragraph (2), or notify the prisoner in writing that the warden has reviewed the prisoner’s request and made a determination not to submit a recommendation under paragraph (2).
 (ii)Reconsideration by directorIn the case that the warden of a prison does not submit a recommendation or notify a prisoner under clause (i) during the time period described in that clause, the prisoner may submit such a request for reconsideration to the Director of the Bureau of Prisons, who shall, not later than 60 days after receiving such a request, review the request, and either submit a recommendation under paragraph (2), or notify the prisoner in writing that the Director has reviewed the prisoner’s request and made a determination not to submit a recommendation under paragraph (2).
 (iii)Submission to courtIn the case that the Director does not submit a recommendation or notify a prisoner under clause (ii) during the time period described in that clause, the prisoner may submit such a request for reconsideration to the United States district court in which the prisoner was convicted. Upon making a determination after the review of a request under this clause, the court shall submit such determination to the Director and to the warden.
											(2)Recommendation process
 (A)Submission of recommendationThe warden of the prison, or the Director of the Bureau of Prisons, as applicable, shall submit a recommendation that the prisoner be transferred into prerelease custody to the United States district court in which the prisoner was convicted.
										(B)Approval or denial
 (i)In generalNot later than 30 days after the submission of a recommendation under subparagraph (A), a judge for such court shall approve or deny the recommendation, except that a judge may only deny such a recommendation if the judge finds by clear and convincing evidence that the prisoner should not be transferred into prerelease custody based only on evidence of the prisoner’s actions after the conviction of such prisoner and not based on evidence from the underlying conviction, and submits a detailed written statement regarding such finding to the warden of the prison who recommended that the prisoner be transferred into prerelease custody.
 (ii)HearingThe court may hold a hearing in order to make a determination under clause (i). The prisoner shall have the right to be present at the hearing, which right may be satisfied through the use of video teleconference.
 (iii)Failure to deny treated as approvalThe failure of a judge to approve or deny a recommendation to transfer at the end of the 30-day period described in clause (i) shall be treated as an approval of such recommendation.
 (3)Placement of prisoner in prerelease custodyUpon the approval of a recommendation under paragraph (2)(B)(i), or 30 days after the warden or the Director submits a recommendation under paragraph (2)(A), whichever occurs earlier, the prisoner shall be placed in prerelease custody in accordance with this subsection.
 (4)Types of prerelease custodyA prisoner may be placed in prerelease custody as follows: (A)Home confinement (i)In generalA prisoner placed in prerelease custody pursuant to this subsection who is placed in home confinement shall—
 (I)be subject to 24-hour electronic monitoring that enables the prompt identification of any violation of subclause (II);
 (II)remain in the prisoner’s residence, except that the prisoner may leave the prisoner’s home in order to, subject to the approval of the Director of the Bureau of Prisons—
 (aa)perform a job or job-related activities, including an apprenticeship, or participate in job-seeking activities;
 (bb)participate in recidivism reduction programming or productive activities assigned by the System, or similar activities;
 (cc)perform community service; (dd)participate in crime victim restoration activities;
 (ee)receive medical treatment; or (ff)attend religious activities; and
 (III)comply with such other conditions as the Director determines appropriate. (ii)Alternate means of monitoringIf the electronic monitoring of a prisoner described in clause (i)(I) is infeasible for technical or religious reasons, the Director of the Bureau of Prisons may use alternative means of monitoring a prisoner placed in home confinement that the Director determines are as effective or more effective than the electronic monitoring described in clause (i)(I).
 (iii)ModificationsThe Director of the Bureau of Prisons may modify the conditions described in clause (i) if the Director determines that a compelling reason exists to do so, and that the prisoner has demonstrated exemplary compliance with such conditions.
 (iv)DurationExcept as provided in paragraph (6), a prisoner who is placed in home confinement shall remain in home confinement until the prisoner has served not less than 85 percent of the prisoner's imposed term of imprisonment.
 (B)Community SupervisionA prisoner placed in prerelease custody pursuant to this subsection who is placed on community supervision—
 (i)shall be subject to such conditions as the Director of the Bureau of Prisons determines appropriate;
 (ii)may remain on community supervision until the conclusion of the prisoner’s sentence; and (iii)may only be placed on community supervision if the duration of the prisoner’s eligibility for community supervision is equal to or longer than the duration of the prisoner’s remaining period of prerelease custody.
 (C)Residential reentry centerA prisoner placed in prerelease custody pursuant to this subsection who is placed at a residential reentry center shall be subject to such conditions as the Director of the Bureau of Prisons determines appropriate.
 (5)Determination of conditionsIn determining appropriate conditions for prisoners placed in prerelease custody pursuant to this subsection, the Director of the Bureau of Prisons shall, to the extent practicable, provide that increasingly less restrictive conditions shall be imposed on prisoners who demonstrate continued compliance with the conditions of such prerelease custody, so as to most effectively prepare such prisoners for reentry.
 (6)Violations of conditionsIf a prisoner violates a condition of the prisoner’s prerelease custody, the Director of the Bureau of Prisons may revoke the prisoner’s prerelease custody and require the prisoner to serve the remainder of the term of imprisonment to which the prisoner was sentenced, or any portion thereof, in prison, or impose such additional conditions on the prisoner’s prerelease custody as the Director of the Bureau of Prisons determines appropriate.
 (7)Issuance of guidelinesThe Attorney General, in consultation with the Assistant Director for the Office of Probation and Pretrial Services, shall issue guidelines, for use by the Bureau of Prisons in determining—
 (A)appropriate type of prerelease custody and level of supervision for a prisoner placed on prerelease custody pursuant to this subsection; and
 (B)consequences for a violation of a condition of such prerelease custody by such a prisoner, including a return to prison and a reassessment of recidivism risk level under the System.
 (8)Agreements with United States Probation and Pretrial ServicesThe Director of the Bureau of Prisons shall, to the greatest extent practicable, enter into agreements with the United States Probation and Pretrial Services to supervise prisoners placed in home confinement or community supervision under this subsection.  Such agreements shall—
 (A)authorize United States Probation and Pretrial Services to exercise the authority granted to the Director pursuant to paragraphs (4) and (5);
 (B)take into account the resource requirements of United States Probation and Pretrial Services as a result of the transfer of Bureau of Prisons prisoners to prerelease custody; and
 (C)provide for the transfer of such funds as may be necessary to comply with such requirements. (9)AssistanceUnited States Probation and Pretrial Services shall, to the greatest extent practicable, offer assistance to any prisoner not under its supervision during prerelease custody under this subsection.
 (10)Time limits inapplicableThe time limits under subsections (b) and (c) shall not apply to prerelease custody under this subsection.
 (h)Alien prisonersIf a prisoner who is placed in prerelease custody is an alien whose deportation was ordered as a condition of such prerelease custody or who is subject to a detainer filed by United States Immigration and Customs Enforcement for the purposes of determining the alien’s deportability, United States Immigration and Customs Enforcement shall take custody of the alien upon the alien’s transfer to prerelease custody..
 (2)Effective dateThe amendments made by this subsection shall take effect beginning on the date that the Attorney General completes and releases the Post-Sentencing Risk and Needs Assessment System.
 107.DefinitionsIn this Act the following definitions apply: (1)Risk and needs assessment toolThe term risk and needs assessment tool means an objective and statistically validated method through which information is collected and evaluated to determine—
 (A)the risk that a prisoner will recidivate upon release from prison; and (B)the recidivism reduction programs that will best minimize the risk that the prisoner will recidivate upon release from prison.
 (2)Recidivism reduction programThe term recidivism reduction program means either a group or individual activity that— (A)has been shown by empirical evidence to reduce recidivism or is based on research indicating that it is likely to be effective in reducing recidivism;
 (B)is designed to help prisoners succeed in their communities upon release from prison; and (C)may include—
 (i)social learning and communication, interpersonal, anti-bullying, rejection response, and other life skills;
 (ii)family relationship building, structured parent-child interaction, and parenting skills; (iii)classes on morals or ethics;
 (iv)academic classes; (v)cognitive behavioral treatment;
 (vi)mentoring; (vii)substance abuse treatment;
 (viii)vocational training; (ix)faith-based classes or services;
 (x)civic engagement and reintegrative community services; (xi)a prison job; or
 (xii)victim impact classes or other restorative justice programs. (3)Productive activityThe term productive activity means either a group or individual activity that is designed to allow prisoners determined as having a low or no risk of recidivating to remain productive and thereby maintain a low or no risk of recidivating, and may include the delivery of the programs described in paragraph (2) to other prisoners.
 (4)PrisonerThe term prisoner means a person who has been sentenced to a term of imprisonment pursuant to a conviction for a Federal criminal offense, or a person in the custody of the Bureau of Prisons, including a person in a Bureau of Prisons contracted facility.
 (5)Time creditThe term time credit means the equivalent of one day of a prisoner’s sentence, such that a prisoner shall be eligible for one day of prerelease custody for each credit earned.
 (6)Drug trafficking offenseThe term drug trafficking offense means any crime punishable under Federal, State, or local law that prohibits the manufacture, import, export, distribution, dispensing of, or offer to sell a controlled substance or counterfeit substance (as such terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) or the possession of a controlled substance or counterfeit substance with intent to manufacture, import, export, distribute, or dispense.
				108.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $50,000,000 for each of fiscal years 2017 through 2021. Of the amount appropriated under this subsection, 80 percent shall be reserved for use by the Director of the Bureau of Prisons to implement the System under section 106 and the amendments made by that section.
 (b)Sense of CongressIt is the sense of Congress that any savings associated with reducing recidivism and reducing the prison population that result from this title should be reinvested into further expansion of recidivism reduction programs and productive activities by the Bureau of Prisons.
 109.Rule of constructionNothing in this Act, or the amendments made by this Act, may be construed to provide authority to place a prisoner on prerelease custody who is serving a term of imprisonment pursuant to a conviction for an offense under the laws of one of the 50 States, or of a territory or possession of the United States.
			IIRestraints on Pregnant Prisoners Prohibited
			201.Use of restraints on prisoners during the period of pregnancy and postpartum recovery prohibited
 (a)In generalChapter 317 of title 18, United States Code, is amended by inserting after section 4321 the following:
					
						4322.Use of restraints on prisoners during the period of pregnancy, labor, and postpartum recovery
			 prohibited
 (a)ProhibitionExcept as provided in subsection (b), beginning on the date on which pregnancy is confirmed by a healthcare professional, and ending at the conclusion of postpartum recovery, a prisoner in the custody of the Bureau of Prisons, or in the custody of the United States Marshals Service pursuant to section 4086, shall not be placed in restraints.
							(b)Exceptions
 (1)In generalThe prohibition under subsection (a) shall not apply if— (A)an appropriate corrections official, or a United States marshal, as applicable, makes a determination that the prisoner—
 (i)is an immediate and credible flight risk that cannot reasonably be prevented by other means; or (ii)poses an immediate and serious threat of harm to herself or others that cannot reasonably be prevented by other means; or
 (B)a health care professional responsible for the health and safety of the prisoner determines that the use of restraints is appropriate for the medical safety of the prisoner.
 (2)Least restrictive restraintsIn the case that restraints are used pursuant to an exception under paragraph (1), only the least restrictive restraints necessary to prevent the harm or risk of escape described in paragraph (1) may be used.
								(3)Application
 (A)In generalThe exceptions under paragraph (1) may not be applied— (i)to place restraints around the ankles, legs, or waist of a prisoner;
 (ii)to restrain a prisoner’s hands behind her back; (iii)to restrain a prisoner using four-point restraints; or
 (iv)to attach a prisoner to another prisoner. (B)Medical requestNotwithstanding paragraph (1), upon the request of a healthcare professional who is responsible for the health and safety of a prisoner, a corrections official or United States marshal, as applicable, shall refrain from using restraints on the prisoner or remove restraints used on the prisoner.
									(c)Reports
 (1)Report to the Director and healthcare professionalIf a corrections official or United States marshal uses restraints on a prisoner under subsection (b)(1), that official or marshal shall submit, not later than 30 days after placing the prisoner in restraints, to the Director of the Bureau of Prisons or the Director of the United States Marshals Service, as applicable, and to the healthcare professional responsible for the health and safety of the prisoner, a written report which describes the facts and circumstances surrounding the use of restraints, and includes—
 (A)the reasoning upon which the determination to use restraints was made; (B)the details of the use of restraints, including the type of restraints used and length of time during which restraints were used; and
 (C)any resulting physical effects on the prisoner observed by or known to the corrections official or United States marshal, as applicable.
 (2)Supplemental report to the directorUpon receipt of a report under subsection (c)(1), the healthcare professional responsible for the health and safety of the prisoner may submit to the Director such information as the healthcare professional determines is relevant to the use of restraints on the prisoner.
								(3)Report to Judiciary Committees
 (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Director of the Bureau of Prisons and the Director of the United States Marshals Service shall each submit to the Judiciary Committee of the Senate and of the House of Representatives a report that certifies compliance with this section and includes the information required to be reported under paragraph (1).
 (B)Personally identifiable informationThe report under this paragraph shall not contain any personally identifiable information of any prisoner.
 (d)NoticeNot later than 48 hours after the confirmation of a prisoner’s pregnancy by a health care professional, that prisoner shall be notified by an appropriate health care professional, corrections official, or United States marshal, as applicable, of the restrictions on the use of restraints under this section.
 (e)Violation reporting processThe Director of the Bureau of Prisons, in consultation with the Director of the United States Marshals Service, shall establish a process through which a prisoner may report a violation of this section.
							(f)Training
 (1)In generalThe Director of the Bureau of Prisons and the Director of the United States Marshals Service shall each develop training guidelines regarding the use of restraints on female prisoners during the period of pregnancy, labor, and postpartum recovery, and shall incorporate such guidelines into appropriate training programs. Such training guidelines shall include—
 (A)how to identify certain symptoms of pregnancy that require immediate referral to a health care professional;
 (B)circumstances under which the exceptions under subsection (b) would apply; (C)in the case that an exception under subsection (b) applies, how to apply restraints in a way that does not harm the prisoner, the fetus, or the neonate;
 (D)the information required to be reported under subsection (c); and (E)the right of a health care professional to request that restraints not be used, and the requirement under subsection (b)(3)(B) to comply with such a request.
 (2)Development of guidelinesIn developing the guidelines required by paragraph (1), the Directors shall each consult with health care professionals with expertise in caring for women during the period of pregnancy and postpartum recovery.
 (g)DefinitionsFor purposes of this section: (1)The term postpartum recovery means the six-week period, or longer as determined by the healthcare professional responsible for the health and safety of the prisoner, following delivery, and shall include the entire period that the prisoner is in the hospital or infirmary.
 (2)The term restraints means any physical or mechanical device used to control the movement of a prisoner’s body, limbs, or both.
 (3)The term prisoner means a person who has been sentenced to a term of imprisonment pursuant to a conviction for a Federal criminal offense, or a person in the custody of the Bureau of Prisons, including a person in a Bureau of Prisons contracted facility..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 317 of title 18, United States Code, is amended by adding after the item relating to section 4321 the following:
					
						
							4322. Use of restraints on prisoners during the period of pregnancy, labor, and postpartum recovery
			 prohibited. .
				IIIBureau of Prisons Use of Oleoresin Capsicum Spray
 301.Short titleThis title may be cited as the Eric Williams Correctional Officer Protection Act of 2016. 302.Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
					
						4049.Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray
 (a)In generalThe Director of the Bureau of Prisons shall issue, on a routine basis, oleoresin capsicum spray to— (1)any officer or employee of the Bureau of Prisons who—
 (A)is employed in a prison that is not a minimum or low security prison; and (B)may respond to an emergency situation in such a prison; and
 (2)to such additional officers and employees of prisons as the Director determines appropriate, in accordance with this section.
								(b)Training requirement
 (1)In generalIn order for an officer or employee of the Bureau of Prisons, including a correctional officer, to be eligible to receive and carry oleoresin capsicum spray pursuant to this section, the officer or employee shall complete a training course before being issued such spray, and annually thereafter, on the use of oleoresin capsicum spray.
 (2)Transferability of trainingAn officer or employee of the Bureau of Prisons who completes a training course pursuant to paragraph (1) and subsequently transfers to employment at a different prison, shall not be required to complete an additional training course solely due such transfer.
 (3)Training conducted during regular employmentAn officer or employee of the Bureau of Prisons who completes a training course required under paragraph (1) shall do so during the course of that officer or employee’s regular employment, and shall be compensated at the same rate that the officer or employee would be compensated for conducting the officer or employee’s regular duties.
 (c)Use of oleoresin capsicum sprayOfficers and employees of the Bureau of Prisons issued oleoresin capsicum spray pursuant to subsection (a) may use such spray to reduce acts of violence—
 (1)committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons; and
 (2)committed by prison visitors against themselves, prisoners, other visitors, and officers and employees of the Bureau of Prisons..
 (b)Clerical amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by inserting after the item relating to section 4048 the following:
					
						
							4049. Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray..
 303.GAO ReportNot later than the date that is 3 years after the date on which the Director of the Bureau of Prisons begins to issue oleoresin capsicum spray to officers and employees of the Bureau of Prisons pursuant to section 4049 of title 18, United States Code (as added by this title), the Comptroller General of the United States shall submit to Congress a report that includes the following:
 (1)An evaluation of the effectiveness of issuing oleoresin capsicum spray to officers and employees of the Bureau of Prisons in prisons that are not minimum or low security prisons on—
 (A)reducing crime in such prisons; and (B)reducing acts of violence committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons in such prisons.
 (2)An evaluation of the advisability of issuing oleoresin capsicum spray to officers and employees of the Bureau of Prisons in prisons that are minimum or low security prisons, including—
 (A)the effectiveness that issuing such spray in such prisons would have on reducing acts of violence committed by prisoners against themselves, other prisoners, prison visitors, and officers and employees of the Bureau of Prisons in such prisons; and
 (B)the cost of issuing such spray in such prisons. (3)Recommendations to improve the safety of officers and employees of the Bureau of Prisons in prisons.
				IVBureau of Prisons Secure Firearms Storage
 401.Short titleThis title may be cited as the Lieutenant Osvaldo Albarati Correctional Officer Self-Protection Act of 2016. 402.FindingsCongress finds that—
 (1)the Law Enforcement Officers Safety Act of 2004 (Public Law 108–277; 118 Stat. 865) gives certain law enforcement officers, including certain correctional officers of the Bureau of Prisons, the right to carry a concealed firearm in all 50 States for self-protection;
 (2)the purpose of that Act is to allow certain law enforcement officers to protect themselves while off duty;
 (3)correctional officers of the Bureau of Prisons have been the targets of assaults and murders while off duty; and
 (4)while that Act allows certain law enforcement officers to protect themselves off duty, the Director of the Bureau of Prisons allows correctional officers of the Bureau of Prisons to securely store personal firearms at only 33 Federal penal and correctional institutions while at work.
				403.Secure firearms storage
 (a)In generalChapter 303 of title 18, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						4050.Secure firearms storage
 (a)DefinitionsIn this section— (1)the term employee means a qualified law enforcement officer employed by the Bureau of Prisons; and
 (2)the terms firearm and qualified law enforcement officer have the meanings given those terms under section 926B. (b)Secure firearms storageThe Director of the Bureau of Prisons shall ensure that each chief executive officer of a Federal penal or correctional institution—
								(1)
 (A)provides a secure storage area located outside of the secure perimeter of the institution for employees to store firearms; or
 (B)allows employees to store firearms in a vehicle lockbox approved by the Director of the Bureau of Prisons; and
 (2)notwithstanding any other provision of law, allows employees to carry concealed firearms on the premises outside of the secure perimeter of the institution..
 (b)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						
							4050. Secure firearms storage..
				VMiscellaneous
 501.De-escalation trainingBeginning not later than 1 year after the date of the enactment of this Act, the Director of the Bureau of Prisons shall incorporate into training programs provided to officers and employees of the Bureau of Prisons (including officers and employees of an organization with which the Bureau of Prisons has a contract to provide services relating to imprisonment) specialized and comprehensive training in procedures to—
 (1)de-escalate encounters between a law enforcement officer or an officer or employee of the Bureau of Prisons, and a civilian or a prisoner (as such term is defined in section 107 of this Act); and
 (2)identify and appropriately respond to incidents that involve the unique needs of individuals who have a mental illness or cognitive deficit.
				502.Medication-Assisted Treatment for Opioid and Heroin Abuse
 (a)Report on Medication-Assisted Treatment for Opioid and Heroin AbuseNot later than 90 days after the date of the enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committees on the Judiciary and the Committees on Appropriations of the Senate and of the House of Representatives a report assessing the availability of and the capacity of the Bureau of Prisons to treat heroin and opioid abuse through medication-assisted treatment. The report shall include a description of plans to expand access to medication-assisted treatment for heroin and opioid abuse for prisoners in appropriate cases. Following submission, the Director shall take steps to implement these plans.
				(b)Report on the Availability of Medication-Assisted Treatment for Opioid and Heroin abuse, and
 Implementation ThereofNot later than 90 days after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts shall submit to the Committees on the Judiciary and the Committees on Appropriations of the Senate and of the House of Representatives a report assessing the availability of and capacity for the provision of medication-assisted treatment for opioid and heroin abuse by treatment-service providers serving prisoners who are serving a term of supervised release, and including a description of plans to expand access to medication assisted treatment for heroin and opioid abuse whenever appropriate among prisoners under supervised release. Following submission, the Director will take steps to implement these plans.
				503.Monitoring of electronic communications between prisoner and attorney
 (a)Prohibition on monitoringNot later than 180 days after the date of the enactment of this Act, the Attorney General shall modify any program or system through which a prisoner (as such term is defined in section 107) sends or receives an electronic communication (as such term is defined in section 2510 of title 18, United States Code, and including the Trust Fund Limited Inmate Computer System) to exclude from monitoring the contents (as such term is defined in section 2510 of title 18, United States Code) of an electronic communication between a prisoner in a Bureau of Prisons facility and his or her attorney or other legal representative.
 (b)Retention of contentsThe modification required under subsection (a) may allow for the retention of the contents of the electronic communications described in subsection (a).
 (c)ExceptionIf a court of competent jurisdiction determines that there is sufficient evidence to support a reasonable belief of the Government that the information contained in an electronic communication described in subsection (a) was for the purpose of perpetrating a fraud or crime, an in camera review of the contents of the communication may be conducted.
				504.Pilot programs
 (a)In generalThe Bureau of Prisons shall establish each of the following pilot programs for 2 years, in at least 10 facilities:
 (1)Mentorship for youthA program to pair youth with volunteers from faith-based or community organizations, which may include formerly incarcerated offenders, that have relevant experience or expertise in mentoring, and a willingness to serve as a mentor in such a capacity.
 (2)Service to abandoned, rescued, or otherwise vulnerable animalsA program to equip prisoners with the skills to provide training and therapy to animals seized by Federal law enforcement under asset forfeiture authority and to organizations that provide shelter and similar services to abandoned, rescued, or otherwise vulnerable animals.
 (b)Reporting requirementNot later than one year after the conclusion of the pilot programs, the Attorney General shall report to Congress on the results of the pilot programs under this section. Such report shall include cost savings, numbers of participants, and information about recidivism rates among participants.
 (c)DefinitionIn this title, the term youth means a prisoner (as such term is defined in section 107) who was 21 years of age or younger at the time of the commission or alleged commission of the criminal offense for which the individual is being prosecuted or serving a term of imprisonment, as the case may be.
				505.Ensuring supervision of released sexually dangerous persons
 (a)Probation officersSection 3603 of title 18, United States Code, is amended in paragraph (8)(A) by striking or 4246 and inserting , 4246, or 4248. (b)Pretrial Services OfficersSection 3154 of title 18, United States Code, is amended in paragraph (12)(A) by striking or 4246 and inserting , 4246, or 4248.
				506.Data collection
 (a)National Prisoner Statistics ProgramBeginning not later than one year after the date of the enactment of this Act, and annually thereafter, pursuant to the authority under section 302 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732), the Director of the Bureau of Justice Statistics, with information that shall be provided by the Director of the Bureau of Prisons, shall include in the National Prisoner Statistics Program the following:
 (1)The number of prisoners (as such term is defined in section 107 of this Act) who are veterans of the Armed Forces of the United States.
 (2)The number of prisoners who have been placed in solitary confinement at any time during the previous year.
 (3)The number of female prisoners known by the Bureau of Prisons to be pregnant, as well as the outcomes of such pregnancies, including information on pregnancies that result in live-birth, still-birth, miscarriage, abortion, ectopic pregnancy, maternal death, neonatal death, and preterm birth.
 (4)The numbers of prisoners who volunteered to participate in a substance abuse treatment program, and the number of prisoners who have participated in such a program.
 (5)The number of prisoners provided methadone or buprenorphine while in custody in order to manage withdrawal or to continually treat substance dependence and abuse.
 (6)The number of prisoners who were receiving methadone or buprenorphine therapy prior to the commencement of their term of imprisonment.
 (7)The number of prisoners who are the parent or guardian of a minor child. (8)The numbers of prisoners who are single, married, or otherwise in a committed relationship.
 (9)The number of prisoners who have not achieved a GED, high school diploma, or equivalent prior to entering prison.
 (10)The number of prisoners who, during the previous year, received their GED or other equivalent certificate while incarcerated.
 (11)The numbers of prisoners for whom English is a second language. (12)The number of incidents, during the previous year, in which restraints were used on a female prisoner during pregnancy, labor, or postpartum recovery, as well as information relating to the type of restraints used, and the circumstances under which each incident occurred.
 (13)The vacancy rate for medical and health care staff positions, and average length of such a vacancy. (14)The number of facilities that operated, at any time during the previous year, without at least one clinical nurse, certified paramedic, or licensed physician on-site.
 (15)The number of facilities that during the previous year were accredited by the American Correctional Association.
 (16)The number and type of recidivism reduction partnerships described in section 3621(h)(5) of title 18, United States Code, entered into by each facility.
 (17)The number of facilities with remote learning capabilities. (18)The number of facilities that offer prisoners video conferencing;
 (19)Any changes in costs related to legal phone calls and visits following implementation of section 503 of this Act.
 (20)The number of aliens in prison during the previous year. (b)Report to Judiciary CommitteesBeginning not later than one year after the date of the enactment of this Act, and annually thereafter for a period of 7 years, the Director of the Bureau of Justice Statistics shall submit a report containing the information described in paragraphs (1) through (20) of subsection (a) to the Committees on the Judiciary of the House of Representatives and of the Senate.
				507.Federal prisoner reentry initiative reauthorization; modification of imposed term of imprisonment
 (a)Federal prisoner reentry initiativeSection 231 of the Second Chance Act of 2007 (42 U.S.C. 17541) is amended— (1)in subsection (g)—
 (A)in paragraph (1)(B) by inserting after the Attorney General may the following: , upon written request from the Director of the Bureau of Prisons or an eligible elderly offender,. (B)in paragraph (3), by striking carried out during fiscal years 2009 and 2010 and inserting carried out during fiscal years 2016 through 2020; and
 (C)in paragraph (5)(A)(ii), by striking the greater of 10 years or; (2)by striking subsection (h);
 (3)by redesignating subsection (i) as subsection (h); and (4)in subsection (h), as so redesignated, by striking 2009 and 2010 and inserting 2016 through 2020.
 (b)Modification of imposed term of imprisonmentSection 3582(c)(1)(A) of title 18, United States Code, is amended— (1)in the matter preceding clause (i), by inserting after Director of the Bureau of Prisons the following: or, if the Director does not make such a motion 30 days after receiving a request to make such a motion from the defendant, of the defendant; and
 (2)in clause (ii), by inserting after the Director of the Bureau of Prisons the following: , or the court in the case that the court is considering a motion of the defendant. 508.Release coordination (a)Designation of release preparation coordinatorThe Director of the Bureau of Prisons shall designate one officer or employee of the Bureau of Prisons at each facility that houses prisoners, as the release preparation coordinator, who shall be responsible for determining the general release needs of the prisoner population and developing and implementing an institution release preparation program to address those needs.
 (b)Release planEach prisoner shall develop a comprehensive release plan in conjunction with an institution release preparation program, with individualized assistance from an officer or employee of the Bureau of Prisons who is dedicated to and experienced in release preparation, including employment and housing counseling.
				Amend the title so as to read: A bill to provide for programs to help reduce the risk that prisoners will recidivate upon release
			 from prison, to provide restrictions on the use of restraints on pregnant
			 prisoners, to provide additional safety measures for officers and
			 employees of the Bureau of Prisons, and for other purposes..
	
		December 23, 2016
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
